Citation Nr: 1623957	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-11 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than September 8, 2010 for service connection for major depression.

2.  Entitlement to an effective date earlier than September 8, 2010 for the grant of entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from March to September 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and May 2012 rating decisions by the Appeals Management Center in Washington, DC.  The case is now within the jurisdiction of the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas.

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Service connection was previously denied for depression by a March 2008 rating decision.  Although the Veteran initiated an appeal as to that decision, he did not perfect the appeal by filing a timely Substantive Appeal after a Statement of the Case (SOC) was promulgated in April 2009.

2.  The Veteran's claim for entitlement to TDIU was received on December 8, 2008.  

3.  Entitlement to TDIU was denied by a July 2009 rating decision, which the Veteran appealed.  

4.  On September 8, 2010 a Decision Review Officer (DRO) hearing was conducted with respect to the Veteran's claim for entitlement to TDIU; at this hearing the Veteran's representative filed a claim to reopen the claim for service connection for depression based on new and material evidence.  

5.  Entitlement to TDIU in the present case is predicated upon the award of service connection for depression.  

6.  The date of the reopened claim for service connection for depression is September 8, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 8, 2010 for the award of service connection for major depression have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.114, 3.400 (2015).

2.  The criteria for an effective date prior to September 8, 2010 for the award of TDIU have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.114, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of entitlement to an earlier effective date arises from his disagreement with the effective date assigned for major depression and TDIU following the grants of entitlement to those benefits.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  As the outcome of this appeal turns on a determination as to the date that the underlying service connection claim was initiated, no additional action is required to meet the duty to assist the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

 As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).
Service connection for depression was denied by a March 2008 rating decision.  The Veteran initiated an appeal as to that decision; he submitted his notice of disagreement in July 2008 and his DRO election form response in August 2008.  

In December 2008, the Veteran's representative submitted a letter which served as a claim for TDIU.  At the same time, evidence was submitted in the form of a letter from the Veteran's treating VA psychologist which addressed issues of employability and the Veteran's diagnosis of major depression.  This evidence was considered by the RO as indicated in the April 2009 SOC which was issued with respect to the Veteran's appeal for entitlement to service connection for depression.  However, the Veteran did not he did not perfect the appeal for entitlement to service connection for depression by filing a timely Substantive Appeal.  

The Veteran's claim for entitlement to TDIU was denied by a July 2009 rating decision, and he initiated an appeal by filing a notice of disagreement.  On September 8, 2010 a DRO hearing was conducted with respect to the Veteran's claim for entitlement to TDIU; at this hearing the Veteran's representative filed a claim to reopen the claim for service connection for depression based on new and material evidence.  The hearing transcript specifically indicates that the representative stated "we would like to reopen for major depression secondary to the knee condition," which indicates that the representative understood that the March 2008 rating decision denying service connection for depression was final.  

Ultimately, service connection for major depression was granted.  TDIU was also granted based upon the fact that once service connection for depression was granted, the Veteran met the minimum rating criteria for consideration of TDIU.  See, 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In general, the effective date of an award of disability compensation, based on a claim reopened after final disallowance, shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Veteran asserts that he timely appealed the March 2008 rating decision which denied service connection for depression and that he is due effective dates for service connection for major depression and TDIU prior to September 8, 2010.  In written statements, and in testimony before the undersigned, he asserts that he timely submitted the necessary documents to perfect this appeal.  Despite his assertions and testimony to the contrary, review of the record reveals that he did not file a timely substantive appeal to the SOC issued in April 2009.  

The Veteran did not file a timely substantive appeal to the March 2008 rating decision denying service connection for depression and the decision became final.  September 8, 2010 is the date that the claim to reopen the claim for service connection for major depression was received by VA at the DRO hearing conducted at that time.  This is the earliest possible effective date which can be assigned for service connection for major depression.  Consequently, the Board finds that September 8, 2010 is the proper effective date for the grant of service connection for the Veteran's major depression.  

September 8, 2010 is also the effective date assigned for a grant of TDIU.  The record reveals that the grant of TDIU in the present case is predicated upon the grant of service connection for major depression.  Prior to the grant of service connection for depression the Veteran did not meet the criteria for consideration of TDIU.  See, 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Accordingly, he cannot be granted an effective date for TDIU prior to the effective date of service connection for major depression.  Consequently, the Board finds that September 8, 2010 is the proper effective date for the grant of TDIU.  

Based on the foregoing evidence, the Board finds that the preponderance of the evidence is against entitlement to an effective date prior to September 8, 2010 for a grant of service connection for major depression and for the assignment of TDIU.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than September 8, 2010 for service connection for major depression is denied.

Entitlement to an effective date earlier than September 8, 2010 for TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


